Filed 9/29/15 P. v. Abelino CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D067504

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCN327121)

EDGAR LIONEL ABELINO,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Blaine K.

Bowman, Judge. Affirmed.

         Cannon & Harris and Donna L. Harris, under appointment by the Court of Appeal,

for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.
                                              I.

                                     INTRODUCTION

       The People charged Edgar Lionel Abelino with robbery (Pen. Code, § 211)1

(count 1) and being a felon in possession of a firearm (§ 29800, subd. (a)(1)) (count 2).

The People also alleged that Abelino personally used a firearm in the commission of

count 1 (§ 12022.53, subd. (b)). After Abelino waived his right to a jury trial, the trial

court conducted a bench trial. At the conclusion of the trial, the court found Abelino

guilty on both counts and found true the firearm enhancement allegation. The court

sentenced Abelino to an aggregate term of 13 years 8 months in prison in this case. In

addition, the court imposed two one-year sentences in two other cases, to be served

consecutively to the terms in this case and to each other. The court also imposed a two-

year sentence in a third additional case, to be served concurrently. The court sentenced

Abelino to a total aggregate term of 15 years 8 months in prison.

       Appointed appellate counsel filed a brief presenting no argument for reversal, but

inviting this court to review the record for error in accordance with People v. Wende

(1979) 25 Cal. 3d 436 (Wende). After having independently reviewed the entire record

for error as required by Anders v. California (1967) 386 U.S. 738 (Anders) and Wende,

we affirm.




1     Unless otherwise specified, all subsequent statutory references are to the Penal
Code.
                                            2
                                            II.

                              FACTUAL BACKGROUND

A.     The robbery

       On December 2, 2013, at approximately 9:30 in the evening, Khoi Van Do was

working as a clerk at a liquor store in Vista. Abelino entered the store. Shortly

thereafter, Abelino approached Do with an 18-pack of beer. Abelino placed some cash

on the counter.

       Do asked Abelino for identification. Abelino briefly "shuffled in his [pants]

pockets." Abelino then pulled up his shirt to display a gun tucked into his pants and told

Do, "[G]ive me your cash."

       Do handed Abelino approximately $100. Abelino picked up the $100, the

money that he had previously placed on the counter, and the beer. As he was leaving

the store, Abelino told Do not to say anything because Abelino knew where Do lived.

As soon as Abelino left, Do pressed the silent alarm and called the police.

       Do told police that the suspect was a Hispanic male with a slim mustache who was

approximately 5 feet 6 inches tall and in his early 20's, wearing a baseball cap and a

flannel jacket. Do also told police that the gun used in the robbery was a black

semiautomatic.




                                             3
B.       Abelino's arrest

         On the morning of December 23, 2013, a bail agent was arresting an individual

unrelated to this case. As he was effectuating the arrest, the agent saw Abelino seated in

the driver's seat of a nearby blue Chevy Impala. Abelino appeared nervous. The agent

asked Abelino whether he had any weapons on him. Abelino admitted he had a gun "in

the small of his back." The agent detained Abelino and called police.

         An officer arrested Abelino for several outstanding warrants and for being a felon

in possession of a firearm. A few days later, police booked Abelino for the charged

robbery.

C.       Physical evidence

         A surveillance video showing the outside of the liquor store on the night of the

robbery depicts the suspect getting out of a blue Chevy Impala with distinctive wheels. A

second video depicts the suspect inside the store with a tattoo on the back of his left hand,

wearing a blue wristband and a gold watch with a black face.

         Abelino has a tattoo that is approximately the same shape and location as the

tattoo visible on the suspect's hand on the surveillance video. In addition, at the time of

his arrest, Abelino was wearing a gold watch with a black face and a wristband that

appeared similar to the watch and band worn by the robbery suspect in the surveillance

video.

         The blue Chevy Impala in which Abelino was arrested had distinctive wheels that

matched those on the Impala in the surveillance video. In addition, the gun recovered

                                               4
from Abelino during his arrest matched the description of the gun used in the robbery

given by Do.

D.     Jail call

       Approximately one week after he was booked for the robbery, Abelino telephoned

his girlfriend from jail. During the recorded phone call, Abelino explained that he had

been charged with a robbery. Abelino said that he had talked to his "homeys in custody"

and they had told him that because he had never pointed a gun during the incident, it did

not meet the criteria for a robbery. Abelino admitted to his girlfriend that he possessed a

gun during the incident, but stated that he never actually pointed the gun at the victim.

Instead, Abelino explained that he had used his eyes to direct the victim's attention to the

weapon and that the surveillance camera would have been unable to capture his eye

movements.

                                                     III.

                                             DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings in the trial court. Counsel presented no argument for reversal but invited this

court to review the record for error in accordance with Wende, supra, 25 Cal. 3d 436.

Pursuant to Anders, supra, 386 U.S. 738, counsel identified the following as possible, but

not arguable, issues:

          "Whether evidence that the victim saw a gun when appellant lifted the edge of his shirt at
          the time of the robbery was sufficient to sustain a true finding that appellant used a
          firearm in the commission of the robbery."


                                                      5
          "Whether the evidence was sufficient to support the trial court's finding that appellant
          was the perpetrator of the robbery."

          "Whether [the sentence on] count [2] — felon in possession of a firearm — should have
          been stayed under Penal Code section 654 since the firearm was used in the commission
          of the robbery."

       After this court received counsel's brief, we gave Abelino the opportunity to file a

supplemental brief. Abelino has not filed a brief.

       A review of the record pursuant to Wende, supra, 25 Cal. 3d 436, and Anders,

supra, 386 U.S. 738, including the issues suggested by counsel, has disclosed no

reasonably arguable appellate issue. Abelino has been adequately represented by counsel

on this appeal.

                                                      IV.

                                             DISPOSITION

       The judgment is affirmed.


                                                                                                     AARON, J.

WE CONCUR:



         O'ROURKE, Acting P. J.



                             IRION, J.




                                                       6